DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election without traverse of Invention I, directed to a device, Species I-4 (shown in Fig. 4) and Claims 1-13, of which Claims 10-12 were amended on 08/18/21, in the response to restriction requirements filed on 08/18/21 is acknowledged. 
Examiner disagrees that Claims 11 and 12 are read on the elected species, since Claim 11 recites: “at least one of the drift diffusion regions and an associated resurf diffusion region have different widths in a lateral direction”- these different widths are shown only for a Species of Fig. 3, and since Claim 12 recites: “at least one of the drift diffusion regions is not associated with any resurf diffusion region” – the limitation is also shown in Fig. 3. 
Although Claims 11 and 12 would be excluded from examination, Examiner points out that Claim 11 is subjected to rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(d), due to improper dependency on Claim 10, and Claim 12 is subjected to a rejection under 35 U.S.C. 112(b) for a lack of antecedent basis (the rejection is similar to the rejection of Claim 10 shown below).



Status of Claims
Claims 11-12 and 14-20 are withdrawn from further consideration as being drawn to nonelected inventions.
Claims 1-10 and 13 are examined on merits herein. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “drift region disposed between the gate region and the drain region, the drift region including a drift structure having a stepped dopant concentration profile”, as Claim 1 recites, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The specification is objected to, since it is not quite clear with respect to a drift region: 
Paragraphs 0004 and 0020 state that a drift diffusion region includes a stepped-profile n-type drift structure and a p-type RESURF region, but paragraph 0076, for example, states that a p-type RESURF structure is formed in a substrate (that has a p-type conductivity). Moreover, paragraph 0040 states that a drift diffusion region is n-type doped, while the specification does not teach anywhere that a part of the p-type substrate in which p-type RESURF regions are formed – has an n-type conductivity (dopants).
Appropriate corrections/clarifications are required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 recites that a drift region is disposed between the gate region and the drain region, which is not supported by the specification of the application, teaching (and showing in various drawings) that a drain region and a gate region are disposed at different vertical levels, while a drift region 110 is disposed under the gate.

Claim Objections
Claims 2-10 and 13 are objected to because of the following informalities:  
Claims 2-10 and 13 recite “the MOSFET”, while Claim 1 recites “a lateral MOSFET”. In order to avoid any possible ground for 35 U.S.C. 112(b) rejection for a lack of antecedent basis, Examiner suggests changing all recitations of “the MOSFET” to: “the lateral MOSFET””.
Claim 7 recites: “each of the plurality of resurf diffusion regions are formed”. Examiner suggests changing the recitation to: “each of the plurality of resurf diffusion regions is formed”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1: Claim 1 recites: “a drift region disposed between the gate region and the drain region, the drift region including a drift structure having a stepped dopant concentration profile with dopant concentrations increasing along a lateral direction from the drain region to the source region”. The recitation, regarding a disposition of the drift region, is unclear, since the cited disposition conflicts with the specification of the 
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, Examiner interpreted the above limitation in accordance with the specification of the application as: “a drift region disposed between the source region and the drain region, the drift region including a drift structure having a stepped dopant concentration profile with dopant concentrations increasing along a lateral direction from the drain region to the source region”.
In re Claim 10: Claim 10 recites “each of the drift diffusion regions”. There is a lack of antecedent basis for using article “the” with “drift diffusion regions”, since Claim 10 depends on Claims 1 and 6, and none of these claims recite “drift diffusion regions”.
Appropriate corrections are required. 
In re Claims 2-9 and 13: Claims 2-9 and 13 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



As far as the claims are understood, Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2013/0234246). 
In re Claim 1, Yang teaches a lateral MOSFET, comprising (Fig. 1): 
a substrate 22 (paragraph 0022); 
a source region 36 (paragraph 0025); 
a gate region 40 (paragraph 0026); 
a drain region 38 (paragraph 0025); and 
a drift region 54 (paragraph 0033) disposed between the gate region and the drain region (e.g., between the source region and the drain region, in accordance with the claim interpretation), 
the drift region 54 including a drift structure 56, 58 (paragraph 0033) having a stepped dopant concentration profile – at least within region 56 (paragraph 0039, e.g., wherein “the dopant concentration varies gradually”) with dopant concentrations increasing along a lateral direction from the drain region 38 to the source region 36 (paragraph 0040, Claim 1).
In re Claim 2, Yang teaches the MOSFET of Claim 1, wherein (Fig. 1) the drift structure 54 having the stepped dopant concentration profile (at least within region 56, as pointed out by Claim 1) includes a series of overlapping drift diffusion regions 56 and 58 formed along the lateral direction from the drain region 38 to the source region 36 (e.g., wherein an ion implantation is combined with diffusion, paragraph 0053).
Please, note that a limitation “diffusion” is a process limitation.  MPEP 2113 states in-part:  
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
            
Pursuant to MPEP 2113, the structure implied by the process step(s) in the instant claim has been considered by the examiner and found to be present in the prior art as addressed in the instant rejection.  However, claims directed to a structure, preferably, shall not refer to the process of creation the structure.
In re Claim 3, Yang teaches the MOSFET of Claim 2, wherein (Fig. 1) a number of overlapping drift diffusion regions – 56 and 58 - is equal to two.
In re Claim 4, Yang teaches the MOSFET of Claim 1, wherein (Fig. 1) the drift structure 54 having the stepped dopant concentration profile (as explained for Claim 1) includes a series of drift diffusion regions 56 and 58 (e.g., wherein an ion implantation process for creation of doped regions is combined with diffusion, paragraph 0053) extending to decreasing depths along the lateral direction from the drain region to the source region – as Fig. 1 shows.
In re Claim 5, Yang teaches the MOSFET of Claim 4, wherein (Fig. 1) the series of drift diffusion regions – 56 and 58 - includes at least two overlapping drift diffusion regions – 56 and 58. 
In re Claim 6, Yang teaches the MOSFET of Claim 1, further comprising:
a reduced surface field (RESURF) structure – as buried N-type layers (not shown in the drawings, but described in paragraph 0023) disposed below the drift structure 54 (Fig. 1) in the drift region, the RESURE structure including a plurality of resurf diffusion regions (wherein the regions are created by an ion implantation combined with diffusion, 
Please, note that a limitation “diffusion” is a process limitation.  MPEP 2113 states in-part:  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
            
Pursuant to MPEP 2113, the structure implied by the process step(s) in the instant claim has been considered by the examiner and found to be present in the prior art as addressed in the instant rejection.  However, claims directed to a structure, preferably, shall not refer to the process of creation the structure. 
In re Claim 9, Yang teaches the MOSFET of Claim 6, wherein the plurality of resurf diffusion regions includes at least two resurf diffusion regions (if two n-type buried regions are formed, paragraph 0023).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as the claims are understood, Claims 7, 10, and 13 are rejected under 35 U.S.C. 103
In re Claim 7, Yang teaches the MOSFET of Claim 6 as cited above, wherein each of the plurality of resurf diffusion regions are formed at a respective depth in the substrate (obviously).
Yang does not teach that the depths of the plurality of resurf diffusion regions decrease along the lateral direction from the drain region to the source region.
Tu teaches (Fig. 1a) that depths of a plurality of resurf regions 132a, 134a, 136a, 138a (paragraph 0027) decrease along a lateral direction from a drain region 112 to a source region 110.
Yang and Tu teach analogous art directed to a LDMOS transistor, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Yang device in view of the Tu device, since they are from the same field of endeavor, and Tu created a successfully operated device,
It would have been obvious for one of ordinary skill in the art before filing the application to modify the resurf regions of Yang by creating them in the same space-located manner as Tu teaches (in Fig. 1a), if such modification allows increasing a breakdown voltage while preventing an ON-resistance or a device size from increasing (Tu, paragraph 0004).
In re Claim 10, Yang teaches the MOSFET of Claim 6 as cited above, including a plurality of resurf diffusion regions, each, obviously, having a width. 
Yang further teaches (Fig. 1) a plurality of drift diffusion regions 56, 58, wherein each of drift diffusion regions has a width in a lateral direction. Yang does not teach that each of the drift diffusion regions has a width associated with one of the plurality of resurf diffusion regions having the same width in the lateral direction. 

It would have been obvious for one of ordinary skill in the art before filing the application to modify a structure of Yang based on the structure of Tu (described above), if such modification allows increasing a breakdown voltage while preventing an ON-resistance or a device size from increasing (Tu, paragraph 0004).
In re Claim 13, Yang teaches the MOSFET of Claim 1, as cited above and further comprising a shallow trench isolation, STI, 46 (Fig. 1) disposed on a surface of the substrate below a gate of the MOSFET.
Yang does not teach a reduced surface field oxide layer created in place of the STI.
Tu teaches a reduced surface field oxide layer 114 (Fig. 1a, paragraph 0041) created instead of the STI.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Yang MOSFET of Claim 1 by substituting its STI region with a reduced surface field oxide region – per Tu, if such element is more preferable for the manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.


Allowable Subject Matter and Reason for its Indication
Claim 8 contains allowable subject matter in its limitation: “the dopant concentrations of the plurality of resurf diffusion regions increase in steps along the lateral direction from the drain region to the source region”.
Yang and Tu do not anticipate and do not render obvious this limitation.
Other prior art of record directed to resurf regions (including: Hossain et al., US 20020137292, Krumbein et al., US 7,202,529, Levy et al., US 2015/0279969, Parthasarathy et al. US 2015/0014770, Sulistyanto, US 2015/0137229, and/or Lin et al. US 8,704300) do not cure the above deficiency. 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 09/03/21